      Case 1:77-cv-00721-KK-SCY Document 3245 Filed 06/11/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

DWIGHT DURAN et al.,

                 Plaintiffs,
vs.                                                           Civ. No. 77-721 KK/SCY


MICHELLE LUJAN GRISHAM et al.,

                 Defendants.


                  ORDER DENYING MOTION FOR RECONSIDERATION

          THIS MATTER is before the Court on Patricio David Ortegon’s Motion for

Reconsideration to Proceed In Forma Pauperis on Appeal (Doc. 3244) (“Motion”), filed June 10,

2020. The Court, having reviewed the Motion, the record, and the relevant law, and for the reasons

set forth below, FINDS that the Motion is not well taken and should be DENIED.

          On May 21, 2020, this Court entered its Order Denying Application to Proceed In Forma

Pauperis on Appeal (Doc. 3238) (“Order Denying Application”), in which it denied Mr. Ortegon’s

Application to Proceed in District Court without Prepaying Fees or Costs (Doc. 3222)

(“Application”), which it construed as an application for leave to proceed in forma pauperis on

appeal.     The Court denied Mr. Ortegon’s Application based on Federal Rule of Appellate

Procedure 24, which requires a party seeking leave to proceed in forma pauperis on appeal to

submit an affidavit that “states the issues that the party intends to present on appeal,” Fed. R. App.

P. 24(a)(1)(C), so that the Court may determine whether the appeal is taken in good faith. See 28

U.S.C. § 1915(a)(3). In this regard, the Court noted that the burden is on the party seeking in

forma pauperis status to show that he is raising reasoned and nonfrivolous issues on appeal.

DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991); see Watkins v. Leyba, 543 F.3d



                                                  1
      Case 1:77-cv-00721-KK-SCY Document 3245 Filed 06/11/20 Page 2 of 3



624, 627 (10th Cir. 2008) (to be allowed to proceed in forma pauperis on appeal, appellant must

present “a reasoned, nonfrivolous argument on the law and facts in support of the issues raised on

appeal”).

       As the Court pointed out in its Order Denying Application, neither Mr. Ortegon’s Notice

of Appeal nor his Application identified any issue that he intends to raise on appeal. (See Docs.

3214, 3222.) His response (Doc. 3237) to the Court’s Order to Cure Deficiencies (Doc. 3223) in

his Application was similarly lacking, even though the Court specifically informed Mr. Ortegon

that his Application was deficient because he had failed to “state the issue(s) that he intends to

present on appeal” and gave him 30 days to cure the deficiency. (Doc. 3223 at 2-3.) In short, the

Court denied Mr. Ortegon’s Application because he never complied with Rule 24 by informing

the Court of the issues that he intends to raise on appeal, much less presented a reasoned,

nonfrivolous argument on the law and facts in support of any such issues. Fed. R. App. P.

24(a)(1)(C); Watkins, 543 F.3d at 627.

       In the Motion presently before the Court, Mr. Ortegon asks the Court to reconsider its

denial of his Application. (Doc. 3244 at 1.) However, Mr. Ortegon’s Motion again fails to remedy

the fundamental deficiency that led to the denial, i.e., his failure to show that his appeal is taken in

good faith. Mr. Ortegon asks the Court to “elaborate on what specific issue(s) that [he] need[s] to

raise.” (Id. at 2.) However, the Court cannot act as Mr. Ortegon’s advocate. Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005); Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). And, the Court cannot discern from his submissions any reasoned,

nonfrivolous argument on the law and facts in support of any issues he intends to raise on appeal.

       In his Motion, Mr. Ortegon characterizes the parties’ Second Revised Settlement

Agreement (“SRSA”) as a “euphemistic term for Reckless Human Endangerment,” alleges that



                                                   2
      Case 1:77-cv-00721-KK-SCY Document 3245 Filed 06/11/20 Page 3 of 3



overcrowding has caused 18 cases of and one death from COVID-19 at the Otero County Prison

Facility, contends that the SRSA violates the Uniform Commercial Code, and references two state

court cases and his objections to the SRSA. (Doc. 3244 at 2.) Even construing his pro se Motion

liberally to incorporate his objections (Doc. 3111) by reference, Hall, 935 F.2d at 1110, the Court

is unable to find in these allegations any reasoned, nonfrivolous basis for Mr. Ortegon’s appeal.

Mr. Ortegon’s Motion will therefore be denied. See also Servants of Paraclete v. Does, 204 F.3d

1005, 1012 (10th Cir. 2000) (“[A] motion for reconsideration is appropriate where the court has

misapprehended the facts, a party's position, or the controlling law. . . . It is not appropriate to

revisit issues already addressed or advance arguments that could have been raised in prior

briefing.”).

        IT IS THEREFORE ORDERED that Patricio David Ortegon’s Motion for Reconsideration

to Proceed In Forma Pauperis on Appeal (Doc. 3244) is DENIED.

        IT IS SO ORDERED.



                                                     ____________________________________
                                                     KIRTAN KHALSA
                                                     UNITED STATES MAGISTRATE JUDGE
                                                     Presiding by Consent




                                                 3
